            Case 2:21-cv-01023-MJH Document 1 Filed 08/02/21 Page 1 of 10




KOLLER LAW LLC
David M. Koller, Esq. (90119)                                                Counsel for Plaintiff
2043 Locust Street, Suite 1B
Philadelphia, PA 19103
T: (215) 545-8917
F: (215) 575-0826
davidk@kollerlawfirm.com

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EARLENE COLVIN,                               :      Civil Action No. 2:21-cv-1023
1210 Hamlin Street                            :
Pittsburgh, PA 15233                          :
             Plaintiff,                       :
                                              :
       v.                                     :      Complaint and Jury Demand
                                              :
AMAZON.COM SERVICES LLC,                      :
2250 Roswell Drive                            :
Pittsburgh, PA 15205                          :
                                              :
410 Terry Avenue                              :
North Seattle, WA 98109                       :
              Defendant.                      :


                                        CIVIL ACTION

       Plaintiff, Earlene Colvin (hereinafter “Plaintiff”), by and through her attorney, Koller Law,

LLC, bring this civil matter against Amazon.com Services LLC, (hereinafter “Defendant”), for

violations of Title VII of the Civil Rights Act of 1964, (“Title VII”), as amended, the Age

Discrimination in Employment Act (“ADEA”), the Pennsylvania Human Relations Act

(“PHRA”), Section 1981. In support thereof, Plaintiff avers as follows:

                                         THE PARTIES

   1. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

   2. Plaintiff is an adult individual residing at the above captioned address.

   3. Upon information and belief, Amazon.com Services LLC is a provider e-commerce services
      Case 2:21-cv-01023-MJH Document 1 Filed 08/02/21 Page 2 of 10




   with a location at 2250 Roswell Drive, Pittsburgh, PA 15205 and with a headquarters

   located at 410 Terry Avenue, North Seattle, WA 98109.

4. At all times relevant hereto, Defendant employed managers, supervisors, agents, and

   employees who Plaintiff alleges had the authority to make decisions concerning Plaintiff’s

   employment. In making said decisions, these individuals engaged in the pattern and

   practice of discriminatory treatment, which forms the basis of Plaintiff’s allegations in the

   instant Complaint.

5. At all times relevant hereto, Defendant employed managers, supervisors, agents, and

   employees who acted directly or indirectly in the interest of the employer. In so acting,

   these individuals engaged in the pattern and practice of discriminatory treatment, which

   forms the basis of Plaintiff’s allegations in the instant Complaint.

                                 JURISDICTION AND VENUE

6. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

7. The Court may properly maintain personal jurisdiction over Defendant because the

   Defendant’s contacts with this state and this judicial district are sufficient for the exercise

   of jurisdiction and comply with traditional notions of fair play and substantial justice, thus

   satisfying the standard set forth by the United States Supreme Court in International Shoe

   Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

8. The Court may exercise original subject-matter jurisdiction over the instant action pursuant

   to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States

   and seeks redress for violations of federal law.

9. The Court may also maintain supplemental jurisdiction over state law claims set forth herein

   pursuant to 28 U.S.C. § 1367(a) and Rule 18(a) of the Federal Rules of Civil Procedure



                                              2
      Case 2:21-cv-01023-MJH Document 1 Filed 08/02/21 Page 3 of 10




   because they are sufficiently related to one or more claims within the Court’s original

   jurisdiction that they form part of the same case or controversy.

10. Venue is properly laid in the Western District of Pennsylvania pursuant to 28 U.S.C. §§

   1391(b)(1) and 1391(b)(2) because the Defendant is located in this judicial district and

   because all of the acts and/or omissions giving rise to the claims set forth herein occurred

   in this judicial district.

                 EXHAUSTION OF ADMINISTRATIVE REMEDIES

11. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

12. Plaintiff exhausted her administrative remedies under Title VII, the ADEA and the PHRA.

13. Plaintiff timely filed a Charge of Discrimination (“Charge”) with the U.S. Equal

   Employment Opportunity Commission (“EEOC”) alleging race and age discrimination

   against Defendant.

14. The Charge was assigned a Charge Number of 846-2020-25530 and was dual filed with

   the Pennsylvania Human Relations Commission (“PHRC”).

15. The EEOC issued Plaintiff a Dismissal and Notice of Rights (“Right to Sue”) relative to

   the Charge and that Right to Sue is dated April 2, 2021. Plaintiff received the Right to Sue

   by mail.

16. Prior to the filing of this action, Plaintiff notified the EEOC of her intent to proceed with a

   lawsuit in federal court.

17. Plaintiff files the instant Complaint within ninety (90) days of her receipt of her Right to

   Sue in this matter.

18. Plaintiff has exhausted her administrative remedies as to the allegations of this Complaint.




                                               3
      Case 2:21-cv-01023-MJH Document 1 Filed 08/02/21 Page 4 of 10




                                   MATERIAL FACTS

19. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

20. On or about March 15, 2016, Defendant hired Plaintiff, a sixty-seven (67) year old African

   American woman, for the position of Fulfillment Associate.

21. Plaintiff was well-qualified for her position and performed well.

22. In or about 2018, Defendant commenced a campaign of discrimination against Plaintiff

   based upon her age and her race.

23. By way of example, Sean LNU (late 30’s, Caucasian), Operations Manager, and Patrick

   LNU (late 30’s, Caucasian), Manager, began to nitpick Plaintiff’s work product and take

   unwarranted disciplinary action against her based on alleged minor infractions.

24. Similarly situated Fulfillment Associates who were substantially younger than Plaintiff

   and/or Caucasian were not subjected to a similar level of scrutiny, nor were they

   subjected to unwarranted disciplinary action.

25. By way of further example, in or about January of 2019, Plaintiff discovered that her car

   had been vandalized in Defendant’s parking lot. Plaintiff believed the perpetrator to be a

   Caucasian male.

26. In connection therewith, Plaintiff reported the incident to Sean. However, Sean refused

   to address or investigate Plaintiff’s claim, allegedly because the cameras in Defendant’s

   parking lot were not working.

27. Upon information and belief, the cameras were in fact functioning and Sean did not

   address Plaintiff’s concerns based upon her race and age.




                                              4
      Case 2:21-cv-01023-MJH Document 1 Filed 08/02/21 Page 5 of 10




28. Due to the foregoing incident and Defendant’s discriminatory failure to properly address

   it, Plaintiff registered a complaint of race discrimination with Defendant’s Human

   Resources department.

29. Notwithstanding same, Defendant failed and refused to take corrective action, and

   Defendant continued to subject Plaintiff to race discrimination in the workplace.

30. Again, in or about July 2019, Plaintiff registered a complaint of discrimination with

   Defendant regarding the disparate treatment to which she had been subjected, including

   undeserved criticisms and disciplines, specifically stating that Sean and Patrick were

   treating her in this manner because of her race.

31. Again, Defendant refused to adequately address Plaintiff’s complaints.

32. As a result, Defendant subjected Plaintiff to further discriminatory actions.

33. On or about July 7, 2020, Patrick terminated Plaintiff’s employment for allegedly using

   offensive language towards Danielle Farabaugh (20’s, Caucasian), Area Manager Intern.

34. Notably, Plaintiff did not use offensive language towards Ms. Farabaugh. Furthermore,

   upon information and belief, Vivian LNU (30’s, Asian), Shift Supervisor, and other

   substantially younger, Caucasian Fulfillment Associates frequently used offensive

   language, yet Defendant did not similarly terminate their employment.

35. Moreover, Defendant subsequently proffered a different reason for the termination of

   Plaintiff’s employment. Specifically, Defendant claimed that Plaintiff had been

   insubordinate.

36. Importantly, Plaintiff had not been insubordinate. Defendant alleged that Plaintiff ignored

   Ms. Farabaugh’s orders to wrap a pallet in or about late June of 2020. However, Plaintiff

   did wrap the said pallet.



                                              5
      Case 2:21-cv-01023-MJH Document 1 Filed 08/02/21 Page 6 of 10




37. Upon information and belief, Caucasian and/or substantially younger Fulfillment

   Associates who allegedly engaged in insubordination of a similar nature did not have

   their employment terminated.

38. It is Plaintiff’s position that Defendant’s articulated reason for the termination of her

   employment was pretextual and that she was discriminated against due to her race and

   age.

                      COUNT I – RACE DISCRIMINATION
          TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED

39. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

40. Plaintiff is a member of protected classes in that she is African American.

41. Plaintiff was qualified to perform the job for which she was hired.

42. Plaintiff suffered adverse job actions, including, but not limited to termination.

43. Similarly situated people outside of Plaintiff’s protected class were treated more

   favorably than Plaintiff.

44. Circumstances exist related to the above cited adverse employment actions that give rise

   to an inference of discrimination.

45. Defendants discriminated against Plaintiff on the basis of race.

46. No legitimate, non-discriminatory reasons exist for the above cited adverse employment

   actions that Plaintiff suffered.

47. The reasons cited by Defendant for the above cited adverse employment actions that

   Plaintiff suffered are pretext for discrimination.

   WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of

this Complaint, infra.




                                               6
      Case 2:21-cv-01023-MJH Document 1 Filed 08/02/21 Page 7 of 10




                      COUNT II – RACE DISCRIMINATION
                    PENNSYLVANIA HUMAN RELATIONS ACT

48. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

49. The foregoing conduct by Defendants constitutes unlawful discrimination against

   Plaintiff on the basis of her race (African American).

50. As a result of Defendant’s unlawful race discrimination, Plaintiff has suffered damages as

   set forth herein.

   WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of

this Complaint, infra.

                       COUNT III – AGE DISCRIMINATION
                    AGE DISCRIMINATION IN EMPLOYMENT ACT

51. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

52. Plaintiff was born on June 11, 1954.

53. Plaintiff was qualified to perform the job.

54. Defendant treated younger employees more favorably than Plaintiff.

55. No legitimate, non-discriminatory reasons exist for the above cited adverse employment

   actions that Plaintiff suffered.

56. The reasons cited by Defendant for the adverse employment actions that Plaintiff

   suffered are pretext for discrimination.

57. Defendant terminated Plaintiff.

58. As a result of Defendant’s unlawful age discrimination, Plaintiff has suffered damages as

   set forth herein.

   WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of this

Complaint, infra.



                                              7
      Case 2:21-cv-01023-MJH Document 1 Filed 08/02/21 Page 8 of 10




                          COUNT IV – AGE DISCRIMINATION
                       PENNSYLVANIA HUMAN RELATIONS ACT

59. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

60. Plaintiff was born on June 11, 1954.

61. Plaintiff was qualified to perform the job.

62. Defendant treated younger employees more favorably than Plaintiff.

63. No legitimate, non-discriminatory reasons exist for the above cited adverse employment

   actions that Plaintiff suffered.

64. The reasons cited by Defendant for the adverse employment actions that Plaintiff

   suffered are pretext for discrimination.

65. Defendant terminated Plaintiff.

66. As a result of Defendant’s unlawful age discrimination, Plaintiff has suffered damages as

   set forth herein.

   WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of this

Complaint, infra.

                              COUNT V – RETALIATION
                                  SECTION 1981

67. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

68. Plaintiff complained about race discrimination.

69. Thereafter, Defendant took adverse employment actions against Plaintiff, including, but

   not limited to, termination.

70. There exists a causal connection between Plaintiff’s participation in the protected activity

   and the adverse employment action

   WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of this


                                              8
         Case 2:21-cv-01023-MJH Document 1 Filed 08/02/21 Page 9 of 10




   Complaint, infra.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Earlene Colvin, requests that the Court grant her the following

relief against Defendant:

       (a)     Compensatory damages;

       (b)     Punitive damages;

       (c)     Liquidated damages;

       (d)     Emotional pain and suffering;

       (e)     Reasonable attorneys’ fees;

       (f)     Recoverable costs;

       (g)     Pre and post judgment interest;

       (h)     An allowance to compensate for negative tax consequences;

       (i)     A permanent injunction enjoining Defendant, its directors, officers, employees,
               agents, successors, heirs and assigns, and all persons in active concert or
               participation with it, from engaging in, ratifying, or refusing to correct, employment
               practices which discriminate in violation of Title VII, the ADEA, the PHRA and
               Section 1981.

       (j)     Order Defendant to institute and implement, and for its employees, to attend and/or
               otherwise participate in, training programs, policies, practices and programs which
               provide equal employment opportunities;

       (k)     Order Defendant to remove and expunge, or to cause to be removed and expunged,
               all negative, discriminatory, and/or defamatory memoranda and documentation
               from Plaintiff’s record of employment, including, but not limited, the pre-textual
               reasons cited for its adverse actions, disciplines, and termination; and

       (l)     Awarding extraordinary, equitable and/or injunctive relief as permitted by law,
               equity and the federal statutory provisions sued hereunder, pursuant to Rules 64 and
               65 of the Federal Rules of Civil Procedure.




                                                  9
         Case 2:21-cv-01023-MJH Document 1 Filed 08/02/21 Page 10 of 10




                                   JURY TRIAL DEMAND

       Demand is hereby made for a trial by jury as to all issues.



                                       CERTIFICATION

      I hereby certify that to the best of my knowledge and belief the above matter in controversy

is not the subject of any other action pending in any court or of a pending arbitration proceeding,

nor at the present time is any other action or arbitration proceeding contemplated.




                                              RESPECTFULLY SUBMITTED,

                                              KOLLER LAW, LLC


Date: July 1, 2021                      By:     /s/ David M. Koller
                                              David M. Koller, Esquire (90119)
                                              2043 Locust Street, Suite 1B
                                              Philadelphia, PA 19103
                                              215-545-8917
                                              davidk@kollerlawfirm.com

                                              Counsel for Plaintiff




                                                 10
